Citation Nr: 0533548	
Decision Date: 12/12/05    Archive Date: 12/30/05	

DOCKET NO.  99-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a corneal 
scar with decreased vision in the left eye, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Jeremy T. Robin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from May 1944 to November 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The Board remanded the appeal for additional development in 
November 1999.  In July 2003 the Board granted service 
connection for glaucoma in the left eye, denied service 
connection for a cataract in the left eye, denied a temporary 
total rating, and remanded the issue currently before the 
Board for additional development.  A February 2004 RO 
decision implemented the Board's decision granting service 
connection for glaucoma of the left eye, and assigned a 
separate 10 percent evaluation therefor.  


FINDING OF FACT

The veteran's service-connected residuals of a corneal scar 
with decreased vision in the left eye is manifest by best 
corrected distant visual acuity of 20/70 and by average 
contraction of visual fields of 38 degrees; best corrected 
distant vision in the nonservice-connected right eye is 
20/30.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
residuals of a corneal scar with decreased vision in the left 
eye have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Codes 6079, 6080 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
residuals of a corneal scar with decreased vision in the left 
eye.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  The Board is 
of the opinion that this case presents no evidentiary 
considerations, except as noted herein, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue. 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Since this is not an initial rating, the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

The Board has reviewed all of the evidence of record, 
including private treatment evidence dated in June 1998 and 
January 1999, as well as reports of VA examinations 
accomplished in August 1998 and October 2000.  All of this 
evidence reflects that the greatest loss of visual acuity 
demonstrated, following the veteran's June 1998 cataract 
surgery, is as shown at the time of the October 2000 VA 
examination.  The best corrected visual acuity at that time 
was 20/30 in the right eye and 20/70 in the left eye.  

Goldman perimeter visual fields were also measured at the 
time of the October 2000 VA examination.  The visual field, 
in the left eye, was as follows:  Up 29 degrees, up 
temporally 29 degrees, temporally 40 degrees, down temporally 
42 degrees, down 44 degrees, down nasally 35 degrees, nasally 
32 degrees, up nasally 30 degrees.  

The normal visual field extent at eight principle meridians 
is set forth at Table III.  38 C.F.R. § 4.76a (2005).  After 
subtracting the above indicated abnormal visual field 
findings from the normal visual fields shown at Table III, 
the total loss is shown to be 281 degrees.  281 divided by 8, 
the number of principle meridians, equals 38 degrees average 
concentric contraction.  

The veteran's service connected residuals of a corneal scar 
with decreased vision in the left eye has been evaluated 
under the provisions of Diagnostic Code 6079 of the Rating 
Schedule.  Diagnostic Code 6079 provides that vision in one 
eye of 20/70 and vision in the other eye of 20/40 warrants a 
10 percent evaluation.  

The best distant vision obtainable after best correction by 
glasses will generally be the basis for rating.  38 C.F.R. § 
4.75 (2005).  

Diagnostic Code 6080 of the Rating Schedule provides that 
unilateral impairment of field of vision to 45 degrees but 
not to 30 degrees warrants a 10 percent evaluation or it is 
to be rated as visual acuity of 20/70.  

There is no competent medical evidence of record indicating 
that the veteran currently experiences loss of visual acuity 
or impairment of field of vision that would warrant an 
evaluation greater than the 10 percent that has been assigned 
under either Diagnostic Code 6079 or Diagnostic Code 6080.  
All of the competent medical evidence indicates that his 
visual acuity loss or field of vision loss, in the left eye, 
warrants a 10 percent evaluation under either Diagnostic Code 
6079 or Diagnostic Code 6080.  Therefore, a preponderance of 
the evidence is against an evaluation greater than the 
10 percent that has been assigned for the veteran's service-
connected residuals of a corneal scar with decreased vision 
in the left eye.  

Veterans Claims Assistance Act

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 
C.F.R. § 3.159(b)(c).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the unfavorable AOJ decision that is the basis of 
this appeal was already decided and appealed by the time the 
VCAA was enacted.  The Court acknowledged in Pelegrini, at 
120, that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, it would have been impossible to have 
provided the notice prior to the adjudication and the veteran 
has not been prejudiced by the delayed notice.  The Board 
finds that the veteran has been provided VCAA content 
complying notice and proper subsequent VA process.  The VCAA 
notice was provided to him via November 2002 and April 2005 
letters, and a July 2005 supplemental statement of the case 
provided him with VCAA implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.  

The November 2002 and April 2005 letters both advised the 
veteran to send any relevant evidence that he had in his 
possession.  The letters also advised him about information 
and evidence VA would seek to provide and information and 
evidence that he was expected to provide.  He was also 
informed of information and evidence not of record that was 
necessary to substantiate his claim.  He has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the veteran.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of the claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, any error in not providing a notice prior to 
the initial adjudication is harmless error.  

With respect to the VA's duty to assist, VA and private 
treatment records and VA examinations have all been obtained.  
The veteran has been provided a personal hearing at the RO as 
well as a personal hearing before the Board.  The veteran was 
scheduled for an additional examination in May 2004, but he 
failed to report for that examination.  The April 2005 letter 
advised him that if he was willing to report for a VA 
examination he should inform the RO within 60 days from the 
date of the letter.  The veteran did not respond to the 
letter or provide any indication that he was willing to 
report for an exam.  See 38 C.F.R. § 3.655 (2005).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefits flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefits flowing to the veteran are to be avoided).  
VA has satisfied its duty to inform and assist the veteran at 
every stage in this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

An evaluation greater than 10 percent for residuals of a 
corneal scar with decreased vision in the left eye is denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


